                   EXHIBIT C




Case 3:20-cv-00710-FDW-DSC Document 10-6 Filed 01/21/21 Page 1 of 2
12/30/2020                                                                   Contact US – Ning Bo C.F Electronic Tech Co.,Ltd



                                                          (https://www.tech ife.com )




                               HOME (http://www.tech ife.com/)                          PRODUCTS (http://www.tech ife.com/shop/)
                                                                                 BLOG (http://www.tech ife.com/category/news/)
                                                                                 ABOUT US (https://www.tech ife.com/about-us/)
                                                                                CONTACT (https://www.tech ife.com/contactus/)

         (http://www.tech ife.com/default)


   Home (https://www.tech ife.com/) —› Contact US



     Contact US
     Address：Tao Yuan Industry Yin Zhou District Ning Bo City Zhe Jiang Province China
     Phone：0574-88279212
     Fax：0574-88279211
     Website：www.tech ife.com

     Your Name (required)




     Your Email (required)




     Subject




     Your Message




       Send




   © 2017 Ning Bo C.F Electronic Tech Co.,Ltd. All Rights Reserved.
     Tao Yuan Industry Yin Zhou District Ning Bo Zhe Jiang Province China
    richard@techflife.com




                       Case 3:20-cv-00710-FDW-DSC Document 10-6 Filed 01/21/21 Page 2 of 2
https://www.techflife.com/contactus/                                                                                               1/1
